The opinion of the court was delivered by
Harvey, J.:
This is an action on a clause in a deed by which the grantee assumed and agreed to pay the mortgage, in the form of a trust deed, on the land, and for the balance due thereon after the sale of the real property under the trust deed. The jury answered special questions and returned a verdict for plaintiff for $118, for which sum judgment was rendered.
Defendant has appealed and argues that the assumption clause in the deed was inserted through error and mistake of the scrivener. The pleadings raised that issue and evidence was introduced thereon. The jury found against the contention of the defendant on this point, there was evidence to sustain the finding, the trial court approved it, and it is binding on this court.
Appellant next argues that the mortgage or trust deed in question was not sufficiently identified. There was only one. No one was confused about it. Even the appellant paid interest after he acquired title.
Appellant argues that his liability to pay on the assumption clause was no greater than that of his grantor. A clause, the same in substance, was in the deed by which appellant’s grantor obtained title, *92as it was in each of the deeds by which the property was conveyed after the mortgage or trust deed had been executed.
There is no substantial merit in any of the questions presented by appellant, and the judgment of the court below is affirmed.